UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2271



WANDA B. BRADLEY; JUDY WILLIAMSON; JANET P.
FRYE; WALLACE A. LEATHERWOOD; WILLIAM JONES,

                                          Plaintiffs - Appellants,

          and


BUNCOMBE COUNTY/WESTERN NORTH CAROLINA FAIR
ASSOCIATION, INCORPORATED; CURTIS HAWKINS,

                                                       Plaintiffs,

          versus


JAMES GRAHAM, Individually and in his capacity
as North Carolina Commissioner of Agriculture;
WILLIAM EDMONSSON, Individually and in his
capacity as Director for the Western North
Carolina Agricultural Center; CLAYTON DAVIS;
WELDON DENNY; WAYNE MILLER; DAVID MCLEOD;
CRAIG GLOVER; WAYNE WALKER; STEVE MOBLEY, In-
dividually and in their capacity as employees
of the North Carolina Department of Agricul-
ture; MORRIS MCGOUGH, a/k/a Mac,

                                           Defendants - Appellees,

          and
RUFUS L. EDMISTEN, Individually and in his
capacity as Secretary of State of North Caro-
lina; BETTY Y. JUSTUS, Individually and in her
capacity as Secretary of the North Carolina
Department of Revenue,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-167-1)


Submitted:   June 16, 1998                    Decided:   July 9, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda B. Bradley, Judy Williamson, Janet P. Frye, Wallace A.
Leatherwood, William Jones, Appellants Pro Se.       Lars Franklin
Nance, Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s orders denying monetary

and injunctive relief in this civil action alleging the violation

of various federal and state rights by North Carolina officials in

connection with the Appellants’ efforts to operate an agricultural

fair. We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the rea-

soning of the district court. Bradley v. Graham, No. CA-94-167-1

(W.D.N.C. Aug. 15, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3